number release date id office uilc cca_2011012709442650 ------------------------- from -------------------- sent thursday date am to ------------------------- cc subject guaranteeing a loan this is in response to your voice message with respect to the issue concerning signing personally as guarantors of a note congress stated in the erisa conference_report that a prohibited_transaction generally will occur if a loan to a plan is guaranteed by a party-in-interest disqualified_person unless it comes within the special exemption for employee_stock_ownership_plans h_r rep no 93d cong 2d sess pincite consequently a guarantee of a plan’s indebtedness by a fiduciary or other disqualified_person is an extension of credit to the plan in violation of sec_4975 of the code see the attached dol advisory opinion 90-33a date and dol advisory opinion 2009-03a date
